Felton, J.
This is a companion case to Atlantic Coast Line R. Co. v. Dolan, ante. In that case it was held that the sole proximate cause of the death of the driver of the truck was his own negligence in not avoiding the consequences of the alleged negligence of the railroad by the exercise of ordinary care. It follows that the widow of a guest of the driver of the truck in that case cannot recover for the reason that the sole proximate cause of the death of her husband was the negligence of the driver of the truck.
The court erred in overruling the general demurrer to count 2 of the petition.

Judgment reversed.


Sutton, C.J., and Worrill, J., concur.